      Case: 1:16-cv-09660 Document #: 74 Filed: 12/02/19 Page 1 of 1 PageID #:496
     Case: 19-2041    Document: 00713528214           Filed: 12/02/2019   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                                    FINAL JUDGMENT
 November 6, 2019


    Before:                             DIANE P. WOOD, Chief Circuit Judge
                                        WILLIAM J. BAUER, Circuit Judge
                                        DAVID F. HAMILTON, Circuit Judge


                                         RICKY R. FRANKLIN,
                                         Plaintiff - Appellant

 No. 19-2041                             v.

                                         EXPRESS TEXT, LLC,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:16-cv-09660
 Northern District of Illinois, Eastern Division
 District Judge Robert W. Gettleman



The judgment of the District Court is AFFIRMED, with costs, in accordance with the decision of
this court entered on this date.



 form name: c7_FinalJudgment(form ID: 132)
